Exhibit 99.2 P R E C I S I O ND R I L L I N G C O R P O R AT I O N 17 Precision Drilling Corporation CONSOLIDATED BALANCE SHEET (UNAUDITED) September 30, December 31, (stated in thousands of Canadian dollars) 2009 ASSETS Current assets: Cash $ $ Accounts receivable Income tax recoverable – Inventory Income tax recoverable Property, plant and equipment, net of accumulated depreciation Intangibles Goodwill $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Income taxes payable – Current portion of long-term debt (note 6) Long-term liabilities Long-term debt (note 6) Future income taxes Contingencies (note 10) Shareholders’ equity: Shareholders’ capital (note 3) – Unitholders’ capital (note 3) – Contributed surplus (note 3(c)) Retained earnings (326,659 ) (297,497 ) Accumulated other comprehensive loss (note 7) $ $ See accompanying notes to consolidated financial statements 18 C O N S O L I D AT E D F I N A N C I A L STAT E M E N T S Precision Drilling Corporation CONSOLIDATED STATEMENTS OF EARNINGS AND RETAINED EARNINGS (UNAUDITED) Three months ended September 30, Nine months ended September 30, (stated in thousands of Canadian dollars, except per share amounts) Revenue $ Expenses: Operating General and administrative Depreciation and amortization Foreign exchange (18,003 ) (63,486 ) (11,670 ) (105,055 ) Finance charges (note 9) Earnings before income taxes Income taxes: (note 4) Current Future (234 ) Net earnings Retained earnings (deficit), beginning of period (48,068 ) Distributions declared – – – (6,408 ) Retained earnings, end of period $ Earnings per share: (note 11) Basic $ Diluted $ See accompanying notes to consolidated financial statements CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three months ended September 30,
